COMBS, Judge.
This is an appeal from an order of the Jefferson Circuit Court, dismissing appellant’s petition for review of a decision by the unemployment commission for failure to verify the attorney’s signature.
Appellant filed an unverified petition for review in the lower court on the twentieth day after the commission’s ruling. KRS 341.450 states that an aggrieved party may obtain judicial review of a commission ruling by filing a verified complaint in the appropriate circuit court within twenty days after the date of the adverse decision. Thus, appellant’s petition was timely filed but failed to meet the verification requirement of the statute.
The sole issue before this court is whether our decision in Pickhart v. U.S. Post Office, Ky.App., 664 S.W.2d 939 (1984) disposes of this appeal. Pickhart held that the verification requirement of KRS 341.-450(1) is mandatory and jurisdictional, and that timely but unverified petitions for review under that section must be dismissed.
We conclude that this case is indistinguishable from Pickhart. Although we are impressed with appellant’s arguments and sympathize with his position, we reluctantly affirm the judgment of the lower court. It is our policy that a decision by a panel of this court may only be reversed by the entire court sitting en banc.
The judgment of the Jefferson Circuit Court is affirmed.
All concur.